Bloodwortii, J.
The accused was convicted of possessing intoxicating liquors. In his motion for a new trial he alleges that the court erred in allowing a witness for the State to testify as follows: “I came down to Summerville that Sunday morning (the day he searched defendant’s house), and the sheriff gave us a search warrant, gave it to me, and said he had a report that the defendant had whisky there.” This testimony was objected to as being hearsay. The court overruled the objection to the evidence, stating that he admitted it “merely for the purpose of explaining why the witness went there (to defendant’s house), and not as having any probative value on the question of defendant’s guilt or innocence.” Conceding that it was error to allow such evidence to go to the jury, this -ruling does not require the grant of a new trial, for the undisputed evidence shows that whisky was found in the defendant’s residence.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.